Order filed February 10, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ___________

                              NO. 14-21-00396-CV
                                  ____________

     JAMES O. OKORAFOR; MARY ARTHUR; JAMES P. ARTHUR;
         ARTHUR HOLDINGS, L.P.; ARTHUR P. HOLDINGS, L.P.;
      ARTHUR J, HOLDINGS., INC.; LEGONITE, INC.; AND PARADISE
                      LIVING, INC., Appellants

                                        V.

         BLACKBURN & BROWN MORTGAGE FUND I, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-42929

                                    ORDER

      Appellant James O. Okorafor is appealing an order signed June 15, 2021.
Appellant Okorafor is an attorney representing himself on appeal, separate from
the other group of appellants who are represented by another attorney.

      On January 20, 2022, this court issued an order stating that unless appellant
Okorafor filed a brief on or before January 31, 2022, the court would dismiss
appellant Okorafor’s appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant Okorafor filed no brief or other response. We dismiss appellant
Okorafor’s appeal for want of prosecution.

                                PER CURIAM

Panel Consists of Justices Wise, Spain, and Hassan.